Citation Nr: 0911351	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-00 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an earlier effective date earlier than April 
9, 2002 for the grant of service connection for a left eye 
disability.


[The issue of whether there was clear and unmistakable error 
(CUE) in an October 1965 Board decision is addressed in a 
separate Board Decision.]


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active military service from October 1942 
to November 1945; he was awarded the Combat Infantryman's 
Badge (CIB).  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California that granted service connection for a 
left eye disability, effective April 9, 2002.  (In a January 
2006 decision, the Board had reopened the appellant's claim 
for service connection for the residuals of a left eye injury 
and then granted the claim on the merits.)

The appellant's claim of clear and unmistakable error (CUE) 
in the October 1965 Board decision that denied his left eye 
service connection claim is addressed in a separate decision 
bearing docket number 09-05 944.


FINDINGS OF FACT

1.  The appellant was separated from active service in 
November 1945; he did not raise a claim of entitlement to 
service connection for any left eye disability within one 
year of his discharge from service.

2.  In March 1964, the appellant submitted a claim of 
entitlement to service connection for a left eye condition.

3.  In an April 1964 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for a 
left eye disorder; the appellant appealed this denial, but 
the Board denied his claim in a decision issued in October 
1965, and that decision is final.

4.  On August 4, 1972, a written statement was received from 
the appellant requesting service connection for left eye 
problems; he asked for non-service connected benefits if 
service connection was not granted.

5.  The VA treated the appellant's August 1972 correspondence 
only as a claim for non-service-connected pension and took no 
action on what the Board finds was a claim to reopen the left 
eye service connection claim.

6.  In September 1972, the VA asked the appellant for 
additional information in support of his pension claim; no 
response was received and no other action was taken by VA.

7.  On April 9, 2002, the appellant submitted another claim 
for service connection for a left eye disorder.

8.  Pursuant to a January 2006 Board decision, the RO granted 
service connection for a left eye disability in an April 2006 
rating decision, and assigned an effective date of April 9, 
2002.

9.  November 2002 and December 2003 opinions from a VA 
ophthalmologist linked the appellant's left eye cataract 
present in 1965 to his military service.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of August 
4, 1972, but no earlier, for the award of service connection 
for a left eye disability have been met.  38 U.S.C.A. 
§§ 5101, 5110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1, 3.102, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Notice of what was needed to establish service connection for 
a left eye disorder and what VA's and the appellant's 
respective duties were to substantiate the claim was provided 
by the RO in July 2002.

These notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Here, the appellant is challenging the effective 
date assigned following the grant of service connection.  In 
Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was essentially legally sufficient, 
VA's duty to notify in this case has been satisfied.  

Furthermore, the appellant's earlier effective date claim 
arises from his disagreement following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, given the 
Board's favorable disposition of the claim, the Board finds 
that all necessary notification and development action on 
this matter has been accomplished.

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  With a claim for service connection, 
the effective date of an award will be (1) the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service or (2) the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302.  If the claimant does not initiate an appeal 
within one year, or if the claimant fails to perfect the 
appeal by filing a timely substantive appeal, or if the 
claimant initiates a timely appeal and the appeal is later 
withdrawn or denied, the disallowance becomes final.  See 
38 C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103.  Any award 
based on a subsequently filed application for benefits can be 
made effective no earlier than the date of the new 
application.  See 38 U.S.C.A. §§ 5110(a), (i), 5108; 
38 C.F.R. §§ 3.156(c), 3.400(q), (r).

Here, the appellant was separated from active service in 
November 1945.  He did not submit any claim for service 
connection within one year of that date.  Therefore, 
assignment of an effective date back to the day following 
discharge is not possible.  Instead, the appropriate 
effective date is the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2).

In March 1964, the appellant submitted a VA Form 21-526 in 
which he claimed service connection for a left eye condition.  
That claim was denied in an April 1964 rating decision.  The 
appellant appealed to the Board, but the Board affirmed the 
denial in an October 1965 decision.

On August 4, 1972, a written statement was received from the 
appellant.  He stated that his left eye had been injured 
during service in World War II and that he had been losing 
sight in his left eye since that time.  The appellant further 
stated that, while he had previously been turned down, he 
thought that the statements from men who had served with him 
that he had submitted showed his left eye was injured in 
service.  The appellant wrote that, if what information he 
had will not prove this was a service-connected disability, 
he would have to seek non-service-connected disability.  
Thus, he was asking for non-service connected benefits only 
if service connection was not granted for his left eye 
condition.

VA's response to the appellant's letter was to request 
information in support of a claim for non-service-connected 
pension.  No response was received from the appellant and VA 
took no additional action.  More specifically, the VA did not 
issue any rating decision or notice letter to the effect that 
the appellant's claim to reopen had been denied.  In Ingram 
v. Nicholson, 21 Vet. App. 232 (2007), the Court addressed 
the pending claim doctrine.  The Court stated that where an 
RO decision discusses a claim in terms sufficient to put the 
claimant on notice that it was being considered and rejected, 
then it constitutes a denial of that claim even if the formal 
adjudicative language does not specifically deny the claim.  
Id. at 255.  Here, no rating decision was issued on the 
pension claim or the eye claim.  In addition, the holding of 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Williams v. Peake, 521 F.3d 1348 (Fed. 
Cir.2008), (subsequent final adjudication of a claim for 
compensation for service connection, which was identical to a 
pending claim that had not been finally adjudicated, 
terminates the pending status of the earlier claim) is not 
for application in this case because the pending claim of 
August 1972 that had not been finally adjudicated was not 
terminated by any adjudication of any similar claim prior to 
the September 2002 rating decision.  

The appellant's next application for service connection for 
the left eye was contained in a written statement was 
received in April 2002.  He submitted private medical 
treatment records dated from 1988 onward that reflected 
ongoing treatment for visual impairment.  A private 
optometrist, in statements dated in February 2002 and March 
2002, indicated that the appellant had been his patient since 
1983, that his initial case history included decreased vision 
in the left eye following an accident in World War II, and 
that examination revealed a traumatic cataract in the left 
eye.  In an October 2002 statement, the optometrist noted the 
appellant's report of decreasing left eye visual acuity since 
a service injury, and opined that his diagnosis was traumatic 
cataract of the left eye most likely caused by damage to the 
eye during World War II.  

VA records showed that the appellant had been seen for eye 
examinations and that he had undergone surgery in 2002 to 
remove a left eye cataract.  In statements dated in November 
2002 and December 2003, the VA chief ophthalmologist who had 
performed the appellant's 2002 left eye cataract surgery 
opined that the cataract was "more likely than not" caused by 
an ultraviolet flash injury to the left eye while the 
appellant was sighting a target through his rifle scope 
during military service.  The VA ophthalmologist noted that 
ultraviolet exposure can accelerate nuclear sclerotic aging 
changes in the lens and that such findings were seen when the 
appellant was around age 40 (such not being typical for a man 
in his 40s by age alone), and distinguished the appellant's 
type of cataract (nuclear sclerotic) from those that were 
typically congenital (lamellar, polar, cortical).  

Based on this additional evidence, the Board reopened the 
appellant's left eye service connection claim and then 
granted service connection for that disability.  The RO 
effectuated the Board's grant of service connection in a 
rating decision issued in April 2006.  The RO assigned an 
effective date of April 9, 2002 for the grant of service 
connection for the left eye disability.

As previously noted, the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2008).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 
3.151(a) (2008).  VA regulations also provide that the terms 
claim and application mean a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p) (2008).  Generally, the date of receipt of a claim 
is the date on which a claim, information, or evidence is 
received by VA.  38 C.F.R. § 3.1(r).

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  

In McGrath v. Gober, 14 Vet. App. 28, 35 (2000), the Court 
found that, in an original claim for benefits, the date the 
evidence is submitted or received is irrelevant when 
considering the effective date of an award.  Thus, when an 
original claim for benefits is pending, the date on which the 
evidence is submitted is irrelevant even if it was submitted 
over twenty years after the time period in question.  In 
McGrath, the Board had found the earliest date that a VA 
examiner had diagnosed PTSD as "the date entitlement arose" 
and used that date, rather than the much earlier date of 
receipt of the claim, as the effective date.  The Court found 
the Board decision erroneous.  Instead, the Court remanded 
the case for the Board to determine when the appellant's 
service-connected disability manifested itself under all of 
the "facts found," including the medical opinions in 
question, and to assign an effective date no earlier than the 
date of receipt of the original claim, finding that the 
appellant had had an unadjudicated claim for compensation 
pending since January 1972.  The Court added that this does 
not prevent the appellant from using evidence, whatever date 
it may be submitted, to support his claim for an earlier 
effective date in his original claim for compensation.

Considering the evidence of record in light of the legal 
criteria given above, and resolving all doubt in the 
appellant's favor, the Board finds that the appellant's 
August 1972 written statement was an unadjudicated claim to 
reopen his service connection claim for a left eye disorder 
which remained pending until service connection was granted 
in 2006.  This is so because VA only took action on the 
pension claim and ignored the fact that the appellant sought 
pension only if his service connection claim was denied 
again.  It was incumbent upon VA to adjudicate the pending 
claim based on the evidence then of record.  VA did not.  
Thus, the appellant's claim for service connection for a left 
eye disorder remained pending until it was adjudicated by the 
RO in September 2002.  Therefore, the Board finds that the 
date of the appellant's claim for effective date purposes is 
August 4, 1972, the date VA received the written statement 
from the appellant which was a claim for the reopening of his 
left eye service connection claim.

Now, turning to the question of when "the date entitlement 
arose", the facts in this case are similar to those in 
McGrath, and the Board will follow the Court's guidance in 
that case.  Here, the Board acknowledges that the nexus 
opinions relating the appellant's type of left eye cataract 
to his active military service are dated in 2002 and 2003.  
However, these opinions were based on findings and symptoms 
that had been present for many years prior -i.e., back to 
1965, or earlier.  Thus, the left eye condition pre-existed 
the submission of August 1972 claim to reopen.  When the 
medical nexus element is the only element remaining to be 
substantiated, the date entitlement arose with respect to 
service connection claims cannot be solely dependent on the 
date of an examination or opinion.  To find otherwise would 
result in the assignment of effective dates, in some 
instances, based on when the veteran could be scheduled for 
an examination and not on the facts found or the date 
entitlement arose.  Such results would not be in accordance 
with 38 U.S.C.A. § 5110(a) or 38 C.F.R. § 3.400(q)(2), (r).

Therefore, resolving all doubt in the appellant's favor, the 
Board finds an effective date of August 4, 1972, but no 
earlier, is warranted for the award of service connection for 
the left eye disability. 

After reviewing the record, the Board finds that there is no 
document filed prior to August 4, 1972 indicating intent to 
pursue a claim of entitlement to service connection for a 
left eye disorder.  The Board notes that the appellant's 
request for a revision premised on clear and unmistakable 
error (CUE) in October 1965 Board decision has been denied by 
the Board in a separate decision and that the October 1965 
Board decision is therefore final.  See Rudd v. Nicholson, 20 
Vet. App. 296 (2006) (under VA law there is no basis for a 
freestanding earlier effective date claim from matters 
addressed in a final rating decision).  Consequently, the 
receipt of new and material evidence was required to reopen 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

There is of record no communication from the appellant which 
could serve as a claim to reopen in the period from October 
1, 1965, the date of the last final denial of the left eye 
disorder claim, to August 4, 1972.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must 
look at all communications that can be interpreted as a 
claim, formal, or informal, for VA benefits).  Nor have the 
appellant or his representative pointed to any such 
communication during that period.

The Board emphasizes that an effective date of an award of 
service connection is not based on the earliest medical 
evidence, but rather on the date that the application upon 
which service connection was eventually awarded was filed 
with VA, i.e., the informal claim of August 4, 1972 claim to 
reopen.  See 38 C.F.R. § 3.157.  Here, the record reflects 
that the appellant did not file a formal or informal 
application to reopen his claim for service connection for a 
left eye disorder prior to August 4, 1972.  Thus, there is no 
legal basis to assign an earlier effective date because the 
Board has already awarded the appellant the earliest date 
available under the law.


ORDER

An effective date of August 4, 1972, but no earlier, for the 
award of service connection for a left eye disability is 
granted, subject to the regulations governing the payment of 
monetary awards.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


